Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                          Illinois Official Reports                           the accuracy and
                                                                              integrity of this
                                                                              document
                                  Supreme Court                               Date: 2019.04.29
                                                                              10:49:11 -05'00'



                          People v. Bonilla, 2018 IL 122484




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               DERRICK BONILLA, Appellee.



Docket No.           122484



Filed                October 18, 2018



Decision Under       Appeal from the Appellate Court for the Third District; heard in that
Review               court on appeal from the Circuit Court of Rock Island County, the
                     Hon. Frank R. Fuhr, Judge, presiding.



Judgment             Affirmed.


Counsel on           Lisa Madigan, Attorney General, of Springfield, and John L.
Appeal               McGehee, State’s Attorney, of Rock Island (David L. Franklin,
                     Solicitor General, Michael M. Glick and Eldad Z. Malamuth,
                     Assistant Attorneys General, of Chicago, and Patrick Delfino,
                     Lawrence M. Bauer, and Gary F. Gnidovec, of the Office of the
                     State’s Attorneys Appellate Prosecutor, of Ottawa, of counsel), for the
                     People.

                     Katherine M. Strohl, of Ottawa, and Hector Lareau, of Rock Island,
                     for appellee.
     Justices                   JUSTICE KILBRIDE delivered the judgment of the court, with
                                opinion.
                                Justices Garman, Burke, Theis, and Neville concurred in the judgment
                                and opinion.
                                Chief Justice Karmeier dissented, with opinion.
                                Justice Thomas dissented, with opinion, joined by Chief Justice
                                Karmeier.



                                                  OPINION

¶1         This appeal presents a search and seizure issue involving application of this court’s recent
       opinion in People v. Burns, 2016 IL 118973. Burns, relying on Florida v. Jardines, 569 U.S.
1 (2013), held that the warrantless use of a drug-detection dog at a defendant’s apartment
       door, located within a locked apartment building, violated a defendant’s rights under the
       fourth amendment to the United States Constitution. U.S. Const., amend. IV. In this case, the
       circuit court of Rock Island County determined that police violated defendant’s fourth
       amendment rights by conducting a dog sniff of the threshold of defendant’s apartment,
       located on the third floor of an unlocked apartment building. The appellate court affirmed.
       2017 IL App (3d) 160457. We now affirm.

¶2                                          BACKGROUND
¶3         The facts of this case were stipulated to by the parties.1 Defendant, Derrick Bonilla, lived
       in an apartment at Pheasant Ridge Apartment Complex in Moline, Illinois. The East Moline
       Police Department received a tip that defendant was selling drugs from his apartment. Acting
       on that tip, on March 19, 2015, officers brought a trained drug-detection dog to defendant’s
       apartment building. The exterior doors to the apartment building were not locked. The
       three-floor apartment building contained four apartments on each floor. Once inside the
       building, Moline canine officer Genisio 2 walked his drug-detection dog through the
       second-floor common area. The dog showed no interest in the second-floor common area and
       did not alert on any of the apartment thresholds. Officer Genisio then walked his dog through
       the third-floor common area. The dog showed no interest in units 301, 302, or 303. As the
       dog came to defendant’s apartment, unit 304, however, it moved back and forth in the
       doorway, sniffed at the bottom of the door, and signaled a positive alert for the presence of

           1
             We note that the supplemental certification of record contains an “Agreed Statement of Facts”
       indicating “[t]he search warrant and affidavit filed in [this] case *** is the same search warrant and
       affidavit that was the subject of the defendant’s motion to suppress evidence. It was the same search
       warrant and affidavit that was viewed by the trial judge in reaching his conclusion with respect to the
       motion to suppress.” Unfortunately, neither the common-law record nor the supplemental record
       contains a copy of the search warrant and affidavit. Because the trial court’s factual findings are not
       contested by the parties, we have relied on the report of proceedings, the defendant’s motion to quash
       warrant and suppress evidence, and the parties’ briefs in setting forth the relevant facts of this case.
           2
             The record on appeal does not indicate Officer Genisio’s first name.

                                                      -2-
     narcotics. Officers obtained a search warrant for defendant’s apartment based on the
     drug-detection dog’s alert. Officers searched defendant’s apartment and found cannabis.
     Defendant was later arrested and charged with unlawful possession of cannabis with intent to
     deliver (720 ILCS 550/5(c) (West 2014)).
¶4       In June 2015, defendant filed a motion to suppress. A hearing was held on that motion in
     August 2016. The parties stipulated to the facts, and no additional testimony or evidence was
     presented. At the conclusion of the hearing, the trial court granted defendant’s motion to
     suppress, stating:
                 “But I think whether you are doing it as a privacy interest under [Kyllo v. United
             States, 533 U.S. 27 (2001),] or a curtilage property interest under [Jardines, 569 U.S.
1], I think it would just be unfair to say you can’t come up on a person who lives in a
             single family residence and sniff his door but you can go into someone’s hallway and
             sniff their door if they happen to live in an apartment. That’s a distinction with an
             unfair difference. So I’m granting the motion.”
¶5       After the State’s oral motion to reconsider was denied, the State appealed. The State did
     not file a separate certificate of impairment but did set forth in its notice of appeal that the
     granting of defendant’s motion to suppress had the substantive effect of dismissing the
     charges.
¶6       The appellate court affirmed, holding that the common area just outside the door of an
     apartment constituted curtilage under Jardines and Burns. 2017 IL App (3d) 160457, ¶ 18.
     The appellate court determined that the State acquired the evidence of drugs by intruding into
     a constitutionally protected area. 2017 IL App (3d) 160457, ¶ 21. The appellate court also
     rejected the State’s argument that the good faith exception applies to prevent the evidence
     from being suppressed. 2017 IL App (3d) 160457, ¶ 24. Justice Wright dissented, arguing
     that this court had emphasized that police entered a locked apartment complex in Burns and
     that she would hold the hallway in this unsecured apartment building was not curtilage. 2017
IL App (3d) 160457, ¶¶ 28-40 (Wright, J., dissenting). We allowed the State’s petition for
     leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).

¶7                                            ANALYSIS
¶8       The State appeals from the judgment of the appellate court affirming the trial court’s
     order granting defendant’s motion to suppress. On appeal, we give great deference to a trial
     court’s findings of fact when ruling on a motion to suppress. People v. Cregan, 2014 IL
113600, ¶ 22. We will reverse the trial court’s findings of fact only if they are against the
     manifest weight of the evidence. Cregan, 2014 IL 113600, ¶ 22. The trial court’s legal ruling
     on whether the evidence should be suppressed is reviewed de novo. People v. Bridgewater,
     235 Ill. 2d 85, 92-93 (2009).
¶9       Here, the parties stipulated to the facts. The record on appeal does not contain the search
     warrant and affidavit relied on by the trial court in ruling on defendant’s motion to suppress.
     The State, as the appellant, has the burden of presenting a record sufficient to support its
     claim of error, and any insufficiencies must be resolved against it. People v. Hunt, 234 Ill. 2d
49, 58 (2009). Obviously, our legal analysis on a motion to suppress is heavily dependent on
     the specific facts of each case, and we admonish the State for not providing this court with a
     complete record in this appeal. Here, there was no testimony at the hearing on defendant’s

                                                -3-
       motion to suppress. The only evidence to support issuance of the search warrant was the
       search warrant itself and the affidavit. It is inconceivable that the State would expect this
       court to review the propriety of the trial court’s ruling on defendant’s motion to suppress
       evidence without providing a copy of the documents that were considered by the trial court in
       making its ruling. Accordingly, any doubts that may arise from the incompleteness of the
       record will be resolved against the State, as the appellant. Foutch v. O’Bryant, 99 Ill. 2d 389,
       391-92 (1984).
¶ 10        The question of law at issue in this appeal is whether the warrantless use of a
       drug-detection dog at the threshold of an apartment door, located on the third floor of an
       unlocked apartment building containing four apartments on each floor, violated defendant’s
       fourth amendment rights. We review this question of law de novo. People v. Caballes, 221
Ill. 2d 282, 289 (2006).

¶ 11                I. Whether Defendant’s Fourth Amendment Rights Were Violated
¶ 12       The State argues that use of the drug-detection dog did not violate defendant’s fourth
       amendment rights because the common-area hallway in front of defendant’s apartment door
       did not constitute curtilage. Defendant counters that use of the drug-detection dog at the
       threshold of his apartment door violated the fourth amendment to the United States
       Constitution (U.S. Const., amend. IV). According to defendant, “a citizen’s home is first
       among equals in Fourth Amendment jurisprudence, and the threshold is part of the home as a
       matter of law.”
¶ 13       The fourth amendment to the United States Constitution provides:
                   “The right of the people to be secure in their persons, houses, papers, and effects,
              against unreasonable searches and seizures, shall not be violated, and no Warrants
              shall issue, but upon probable cause, supported by Oath or affirmation, and
              particularly describing the place to be searched, and the persons or things to be
              seized.” U.S. Const., amend. IV.
¶ 14       The parties disagree whether this court’s recent decision in Burns and the United States
       Supreme Court’s decision in Jardines control. We begin by reviewing the Supreme Court’s
       decision in Jardines. In Jardines, police received an “unverified tip” that marijuana was
       being grown in the defendant’s home. Jardines, 569 U.S. at 3. Police subsequently went to
       defendant’s home with a drug-detection dog and approached the front porch. After sniffing
       the base of the front door, the dog gave a positive alert for narcotics. Police applied for and
       received a warrant to search defendant’s residence based on the dog sniff. A search of the
       residence resulted in the discovery of marijuana plants. Jardines, 569 U.S. at 3-4.
¶ 15       The Supreme Court limited its review “to the question of whether the officers’ behavior
       was a search within the meaning of the Fourth Amendment.” Jardines, 569 U.S. at 5. The
       Supreme Court held that a warrantless “dog sniff” of an individual’s front porch was a search
       for purposes of the fourth amendment and suppressed the recovered evidence. The Supreme
       Court stated that the fourth amendment establishes
              “a simple baseline, one that for much of our history formed the exclusive basis for its
              protections: When ‘the Government obtains information by physically intruding’ on
              persons, houses, papers, or effects, ‘a “search” within the original meaning of the


                                                  -4-
               Fourth Amendment’ has ‘undoubtedly occurred.’ ” Jardines, 569 U.S. at 5 (quoting
               United States v. Jones, 565 U.S. 400, 406 n.3 (2012)).
¶ 16       The Court in Jardines recognized that its decision in Katz v. United States, 389 U.S. 347
       (1967), holding that property rights are not the sole measure of the fourth amendment’s
       protections, may add to this baseline but does not subtract anything from the fourth
       amendment’s protections “ ‘when the Government does engage in [a] physical intrusion of a
       constitutionally protected area.’ ” (Emphasis in original.) Jardines, 569 U.S. at 5 (quoting
       United States v. Knotts, 460 U.S. 276, 286 (1983) (Brennan, J., concurring in the judgment,
       joined by Marshall, J.)). The Supreme Court emphasized that the principle in such a case is
       straightforward:
               “The officers were gathering information in an area belonging to Jardines and
               immediately surrounding his house—in the curtilage of the house, which we have
               held enjoys protection as part of the home itself. And they gathered that information
               by physically entering and occupying the area to engage in conduct not explicitly or
               implicitly permitted by the homeowner.” Jardines, 569 U.S. at 5-6.
¶ 17       The Supreme Court first considered whether police intruded upon a constitutionally
       protected area. “The Fourth Amendment does not *** prevent all investigations conducted
       on private property ***.” Jardines, 569 U.S. at 6. However, the Court expressly stated:
               “But when it comes to the Fourth Amendment, the home is first among equals. At the
               Amendment’s ‘very core’ stands ‘the right of a man to retreat into his own home and
               there be free from unreasonable governmental intrusion.’ ” Jardines, 569 U.S. at 6
               (quoting Silverman v. United States, 365 U.S. 505, 511 (1961)).
¶ 18       The Court specifically regarded “the area ‘immediately surrounding and associated with
       the home’—what our cases call the curtilage” as “ ‘part of the home itself for Fourth
       Amendment purposes.’ ” Jardines, 569 U.S. at 6 (quoting Oliver v. United States, 466 U.S.
170, 180 (1984)). The Court reasoned that “[t]his area around the home is ‘intimately linked
       to the home, both physically and psychologically,’ and is where ‘privacy expectations are
       most heightened.’ ” Jardines, 569 U.S. at 7 (quoting California v. Ciraolo, 476 U.S. 207, 213
       (1986)). The Court found “no doubt” that the police officers entered the curtilage of
       Jardines’s home, as “[t]he front porch is the classic exemplar of an area adjacent to the home
       and ‘to which the activity of home life extends.’ ” Jardines, 569 U.S. at 7 (quoting Oliver,
466 U.S. at 182 n.12).
¶ 19       After determining that police officers intruded upon a constitutionally protected area, the
       Supreme Court then considered whether the police conduct in entering this constitutionally
       protected area with a drug-detection dog was “accomplished through an unlicensed physical
       intrusion.” Jardines, 569 U.S. at 7. The Court recognized that law enforcement officers need
       not “ ‘shield their eyes’ when passing by the home ‘on public thoroughfares,’ ” but an
       officer’s ability to gather information is “sharply circumscribed” after stepping off the public
       thoroughfare. Jardines, 569 U.S. at 7 (quoting Ciraolo, 476 U.S. at 213). The Court also
       recognized an implicit license for individuals, including police, “to approach the home by the
       front path, knock promptly, wait briefly to be received, and then (absent invitation to linger
       longer) leave.” Jardines, 569 U.S. at 8.
¶ 20       “Thus, a police officer not armed with a warrant may approach a home and knock,
       precisely because that is ‘no more than any private citizen might do.’ ” Jardines, 569 U.S. at

                                                  -5-
       8 (quoting Kentucky v. King, 563 U.S. 452, 469 (2011). There is no customary invitation,
       however, for police to introduce “a trained police dog to explore the area around the home in
       hopes of discovering incriminating evidence.” Jardines, 569 U.S. at 9.
¶ 21       The Court noted that it was unnecessary to decide whether the officers’ investigation
       violated Jardines’s reasonable expectation of privacy under Katz. The Court explained:
               “The Katz reasonable-expectations test ‘has been added to, not substituted for,’ the
               traditional property-based understanding of the Fourth Amendment, and so is
               unnecessary to consider when the government gains evidence by physically intruding
               on constitutionally protected areas.” (Emphases in original.) Jardines, 569 U.S. at 11
               (quoting Jones, 565 U.S. at 409).
       Nor did the Court find it necessary to consider whether Kyllo, 533 U.S. 27, applied because
       “when the government uses a physical intrusion to explore details of the home (including its
       curtilage), the antiquity of the tools that they bring along is irrelevant.” Jardines, 569 U.S. at
       11. The Supreme Court concluded that “[t]he government’s use of trained police dogs to
       investigate the home and its immediate surroundings is a ‘search’ within the meaning of the
       Fourth Amendment.” Jardines, 569 U.S. at 11-12.
¶ 22       This court later applied the holding of Jardines in the context of an apartment building in
       Burns, 2016 IL 118973. In Burns, we held that the warrantless use of a drug-detection dog at
       a defendant’s apartment door, located within a locked apartment building in the middle of the
       night, violated a defendant’s rights under the fourth amendment to the United States
       Constitution. Burns, 2016 IL 118973, ¶ 81. In reaching that conclusion, we emphasized that
       the apartment building where the defendant lived was locked and the common areas of the
       building were not open to the general public. Burns, 2016 IL 118973, ¶ 41.
¶ 23       The State argues that this case is distinguishable from Burns because, here, the officers
       conducted a dog sniff in the unlocked common-area hallway outside of defendant’s
       apartment door and the landing was not part of the defendant’s curtilage under the
       “property-based” analysis announced in Jardines. According to the State, under Burns, an
       unlocked apartment common area is not curtilage. Defendant counters that, under Burns and
       Jardines, the threshold of defendant’s apartment is constitutionally protected curtilage.
¶ 24       Here, if the area at the threshold to the door of defendant’s apartment falls within the
       curtilage of the home, then the officer’s act of approaching defendant’s apartment door to
       have the narcotics-detection dog sniff the threshold of the apartment would constitute an
       unlicensed physical intrusion on a constitutionally protected area. Accordingly, this court
       must determine whether the threshold of the door to defendant’s apartment falls within the
       curtilage of the home.
¶ 25       The facts of this case are nearly identical to those in Burns, other than the unlocked status
       of the apartment building. Nevertheless, we conclude that this distinction does not create a
       difference. The common-area hallway immediately outside of defendant’s apartment door is
       curtilage. See Burns, 2016 IL 118973, ¶ 97 (Garman, J., specially concurring) (“The fact that
       defendant lived within a locked apartment building is helpful to her argument that her front
       door and landing were curtilage, but not dispositive.”). Moreover, the dog sniff of the
       threshold of defendant’s apartment is similar to the dog sniff of the door on the front porch in
       Jardines. See Burns, 2016 IL 118973, ¶¶ 96-97 (Garman, J., specially concurring) (“In every



                                                   -6-
       relevant sense, defendant’s front door and landing appear indistinct from Jardines’s front
       door and porch.”).
¶ 26       As the appellate court acknowledged in this case, “the fourth amendment does not
       differentiate as to type of home involved.” 2017 IL App (3d) 160457, ¶ 18. We agree with
       the trial court that “it would just be unfair to say you can’t come up on a person who lives in
       a single family residence and sniff his door but you can go into someone’s hallway and sniff
       their door if they happen to live in an apartment. That’s a distinction with an unfair
       difference.” See also Bonilla, 2017 IL App (3d) 160457, ¶ 18 (“As the trial court noted, to
       reach the opposite conclusion would be to draw a distinction with an unfair difference.”);
       United States v. Whitaker, 820 F.3d 849, 854 (7th Cir. 2016) (recognizing that to distinguish
       Jardines based upon the differences between the front porch of a single family home and the
       closed hallway of an apartment building would be to draw an arbitrary line that would
       apportion fourth amendment protections on vagaries of the circumstances that decide home
       ownership or rental property).
¶ 27       We conclude that the threshold of the door to defendant’s apartment falls within the
       curtilage of the home. “Were this court to hold that an apartment uniformly lacks fourth
       amendment curtilage, we would additionally hold that those who live in apartments have less
       property-based fourth amendment protection within their homes than those who live in
       detached housing.” (Emphasis in original.) Burns, 2016 IL 118973, ¶ 96 (Garman, J.,
       specially concurring). Further, the officer’s conduct of using a trained narcotics-detection
       dog at the threshold of defendant’s apartment for the purpose of detecting contraband inside
       defendant’s home is the precise activity the Supreme Court condemned in Jardines. See
       Jardines, 569 U.S. at 11-12 (“The government’s use of trained police dogs to investigate the
       home and its immediate surroundings is a ‘search’ within the meaning of the Fourth
       Amendment.”).
¶ 28       A recent United States Supreme Court decision supports our decision in this case. The
       Supreme Court recently reiterated its strong tradition of protection from warrantless searches
       upon a person’s home or its curtilage in Collins v. Virginia, 584 U.S. ___, 138 S. Ct. 1663
       (2018):
                “[T]he Fourth Amendment’s protection of curtilage has long been black letter law.
                ‘[W]hen it comes to the Fourth amendment, the home is first among equals.’ Florida
                v. Jardines, 569 U.S. 1, 6 (2013). ‘At the amendment’s “very core” stands “the right
                of a man to retreat into his own home and there be free from unreasonable
                governmental intrusion.” ’ Ibid. (quoting Silverman v. United States, 365 U.S. 505,
                511 (1961)). To give full practical effect to that right, the Court considers
                curtilage—‘the area “immediately surrounding and associated with the home” ’—to
                be ‘ “part of the home itself for Fourth Amendment purposes.” ’ Jardines, 569 U.S.,
                at 6 (quoting Oliver v. United States, 466 U.S. 170, 180 (1984)). ‘The protection
                afforded the curtilage is essentially a protection of families and personal privacy in an
                area intimately linked to the home, both physically and psychologically, where
                privacy expectations are most heightened.’ California v. Ciraolo, 476 U.S. 207,
                212-213 (1986).” Collins, 584 U.S. at ___, 138 S. Ct. at 1670.
¶ 29       “When a law enforcement officer physically intrudes on the curtilage to gather evidence,
       a search within the meaning of the Fourth Amendment has occurred. Jardines, 569 U. S., at


                                                   -7-
       11. Such conduct thus is presumptively unreasonable absent a warrant.” Collins, 584 U.S. at
       ___, 138 S. Ct. at 1670.
¶ 30       In Collins, an officer walked up a driveway from the road, past the front lawn and the
       front perimeter of a house, and into a partially enclosed portion of the driveway abutting the
       house to get to the covered motorcycle he wanted to search. In deciding whether the part of
       the driveway where the defendant’s motorcycle was parked and subsequently searched is
       curtilage, the Supreme Court indicated that the concept defining curtilage is “ ‘ “easily
       understood from our daily experience.” ’ ” Collins, 584 U.S. at ___, 138 S. Ct. at 1671
       (quoting Jardines, 569 U.S. at 7, quoting Oliver, 466 U.S. at 182 n.12). The Supreme Court
       determined that the area was curtilage, reasoning:
               “Just like the front porch, side garden, or area ‘outside the front window,’ Jardines,
569 U.S., at 6, the driveway enclosure where [the officer] searched the motorcycle
               constitutes ‘an area adjacent to the home and “to which the activity of the home life
               extends,” ’ and so is properly considered curtilage. Id., at 7 (quoting Oliver, 466 U.
               S., at 182, n. 12.)” Collins, 584 U.S. at ___, 138 S. Ct. at 1671.
       Accordingly, the Supreme Court concluded that, by physically intruding on the curtilage of
       the defendant’s home to search the motorcycle, the police invaded the defendant’s fourth
       amendment interest in the item searched and also invaded his fourth amendment interest in
       the curtilage of his home. Collins, 584 U.S. at ___, 138 S. Ct. at 1671.
¶ 31       The Supreme Court then declined to extend the automobile exception to permit a
       warrantless intrusion on a home or its curtilage. Collins, 584 U.S. at ___, 138 S. Ct. at 1675.
       In doing so, the Supreme Court specifically refused to create any exception to the general
       rule that curtilage receives fourth amendment protection. Collins, 584 U.S. at ___, 138 S. Ct.
       at 1675. The Court recognized that exceptions to the general rule that result in certain types
       of curtilage receiving fourth amendment protection for some purposes but not for others
       would likely create confusion. Collins, 584 U.S. at ___, 138 S. Ct. at 1675. The Court thus
       rejected the State’s suggestion that it adopt a more limited rule and hold that the automobile
       exception does not permit warrantless entry into “ ‘the physical threshold of a house or a
       similar fixed, enclosed structure inside the curtilage like a garage.’ ” Collins, 584 U.S. at ___,
       138 S. Ct. at 1674. The Court explained that such a rule “automatically would grant
       constitutional rights to those persons with the financial means to afford residences with
       garages in which to store their vehicles, but deprive those persons without such resources of
       any individualized consideration as to whether the areas in which they store their vehicles
       qualify as curtilage.” Collins, 584 U.S. at ___, 138 S. Ct. at 1675.
¶ 32       Applying the relevant legal principles articulated by the Supreme Court in Jardines and
       Collins to this case yields the same result. “Just like the front porch, side garden, or area
       ‘outside the front window,’ ” the threshold of defendant’s apartment door constitutes “ ‘an
       area adjacent to the home and “to which the activity of home life extends” ’ and so is
       properly considered curtilage.” Collins, 584 U.S. at ___, 138 S. Ct. at 1671 (quoting
       Jardines, 569 U.S. at 6-7, quoting Oliver, 466 U.S. at 182 n.12). Accordingly, we hold that in
       physically intruding on the curtilage of defendant’s apartment to conduct a dog sniff of the
       threshold, officers violated defendant’s fourth amendment rights.




                                                   -8-
¶ 33               II. Whether the Good-Faith Exception to the Exclusionary Rule Applies
¶ 34       Alternatively, the State asserts that, even if the police violated the fourth amendment in
       this case, the evidence should not be suppressed because the officers acted in good-faith
       reliance on established precedent. The State acknowledges that this court rejected a similar
       argument in Burns.
¶ 35       “Generally, courts will not admit evidence obtained in violation of the fourth
       amendment.” Burns, 2016 IL 118973, ¶ 47 (citing People v. Sutherland, 223 Ill. 2d 187, 227
       (2006)). As this court recognized in Burns:
               “The fruit-of-the-poisonous-tree doctrine is an outgrowth of the exclusionary rule
               providing that ‘the fourth amendment violation is deemed the “poisonous tree,” and
               any evidence obtained by exploiting that violation is subject to suppression as the
               “fruit” of that poisonous tree.’ ” Burns, 2016 IL 118973, ¶ 47 (quoting People v.
               Henderson, 2013 IL 114040, ¶ 33).
       “[T]he ‘prime purpose’ of the exclusionary rule ‘is to deter future unlawful police conduct
       and thereby effectuate the guarantee of the Fourth Amendment against unreasonable searches
       and seizures.’ ” Illinois v. Krull, 480 U.S. 340, 347 (1987) (quoting United States v.
       Calandra, 414 U.S. 338, 347 (1974)). The good-faith exception to the exclusionary rule is a
       judicially created rule providing that evidence obtained in violation of a defendant’s fourth
       amendment rights will not be suppressed when “police acted with an ‘ “objectively
       ‘reasonable good-faith belief’ that their conduct [was] lawful,” ’ or when their conduct
       involved only simple, isolated negligence.” People v. LeFlore, 2015 IL 116799, ¶ 24
       (quoting United States v. Katzin, 769 F.3d 163, 171 (3d Cir. 2014), quoting Davis v. United
       States, 564 U.S. 229, 238 (2011), quoting United States v. Leon, 468 U.S. 897, 909 (1984)).
¶ 36       This “good-faith exception” to the exclusionary rule has been codified in section
       114-12(b)(1), (b)(2) of the Code of Criminal Procedure of 1963:
                   “(1) If a defendant seeks to suppress evidence because of the conduct of a peace
               officer in obtaining the evidence, the State may urge that the peace officer’s conduct
               was taken in a reasonable and objective good faith belief that the conduct was proper
               and that the evidence discovered should not be suppressed if otherwise admissible.
               The court shall not suppress evidence which is otherwise admissible in a criminal
               proceeding if the court determines that the evidence was seized by a peace officer
               who acted in good faith.
                   (2) ‘Good faith’ means whenever a peace officer obtains evidence:
                           (i) pursuant to a search or an arrest warrant obtained from a neutral and
                       detached judge, which warrant is free from obvious defects other than
                       non-deliberate errors in preparation and contains no material
                       misrepresentation by any agent of the State, and the officer reasonably
                       believed the warrant to be valid; or
                           (ii) pursuant to a warrantless search incident to an arrest for violation of a
                       statute or local ordinance which is later declared unconstitutional or otherwise
                       invalidated.” 725 ILCS 5/114-12(b)(1), (2) (West 2012).
¶ 37       The good-faith exception to the exclusionary rule includes good-faith reliance upon
       binding appellate precedent that specifically authorized a particular practice but was


                                                   -9-
       subsequently overruled. Davis, 564 U.S. at 241; People v. LeFlore, 2015 IL 116799,
       ¶¶ 29-31.
¶ 38       The State argues that the good-faith exception to the exclusionary rule should apply in
       this case for the same reasons argued by the State in Burns: (1) the officers relied on binding
       United States Supreme Court precedent holding that dog sniffs are not fourth amendment
       searches; (2) the officers relied on Illinois precedent holding that residents have no
       reasonable expectation of privacy in apartment building common areas; and (3) the officers
       relied on federal precedent holding there was no reasonable expectation of privacy in
       apartment building common areas. According to the State, it was objectively reasonable for
       the officers to rely in good faith on “binding appellate precedent that the precise location of
       the K9 sniff was not constitutionally protected.” According to the State, “that the exterior
       door here was unlocked makes all the difference.” We disagree. As we have already stated,
       whether the entrance to the common area of the defendant’s apartment was unlocked, as
       opposed to being locked, is a distinction without a difference. Supra ¶ 25.
¶ 39       First, in support of its contrary conclusion, the State cites United States v. Place, 462 U.S.
696 (1983), City of Indianapolis v. Edmond, 531 U.S. 32 (2000), and Illinois v. Caballes, 543
U.S. 405 (2005), in arguing that “for thirty years, and on three separate occasions, the United
       States Supreme Court has held that a K9 sniff was neither a Fourth Amendment search nor
       constitutionally relevant.” In Place, the Supreme Court held that use of a drug-detection dog
       to sniff luggage at an airport “did not constitute a ‘search’ within the meaning of the Fourth
       Amendment.” Place, 462 U.S. at 707. In Edmond, the Supreme Court held that there was no
       fourth amendment search when officers conducted a dog sniff of an automobile at a highway
       checkpoint. Edmond, 531 U.S. at 40. In Caballes, the Supreme Court held that “the use of a
       well-trained narcotics-detection dog—one that ‘does not expose noncontraband items that
       otherwise would remain hidden from public view’ [citation]—during a lawful traffic stop
       generally does not implicate legitimate privacy interests.” Caballes, 543 U.S. at 409 (quoting
       Place, 462 U.S. at 707).
¶ 40       As this court explained in Burns, “contrary to the State’s argument, United States
       Supreme Court precedent has long provided that the home has heightened expectations of
       privacy and that at the core of the fourth amendment is ‘the right of a man to retreat into his
       own home and there be free from unreasonable governmental intrusion.’ ” Burns, 2016 IL
118973, ¶ 56 (quoting Silverman, 365 U.S. at 511). None of these Supreme Court cases cited
       by the State implicate this core fourth amendment right involving the home and its curtilage.
       Rather, Place, City of Indianapolis, and Caballes involved use of dog sniffs in public places.
       Here, the police conduct involved the warrantless use of a drug-detection dog at the
       threshold of defendant’s home. That conduct is simply not supported by an objectively
       reasonable good-faith belief that it was specifically authorized under any United States
       Supreme Court precedent.
¶ 41       The State next argues that the good-faith exception to the exclusionary rule should apply
       because the officers relied on People v. Smith, 152 Ill. 2d 229 (1992), holding that residents
       had no reasonable expectations of privacy in apartment building common areas. We have
       already reviewed and discussed Smith in detail and rejected the State’s argument in Burns.
       Burns, 2016 IL 118973, ¶ 58. Nevertheless, the State argues that officers could rely in good
       faith on Smith, regarding the lack of privacy interests in unlocked common areas. The State


                                                   - 10 -
       contends that the fact that the common area in this case was unlocked meant that it was a
       place officers had a legal right to be.
¶ 42        Contrary to the State’s assertion, Smith did not hold that tenants have no expectation of
       privacy in common areas of either locked or unlocked apartment buildings. Rather, as we
       noted in Burns, “Smith concerned an individual’s reasonable expectation of privacy in things
       overheard by the police while standing in a common area of an unlocked apartment
       building.” Burns, 2016 IL 118973, ¶ 58. Here, in contrast, conducting a search with a
       drug-detection dog is much different from overhearing a private conversation. Consequently,
       Smith does not support the State’s position any more in this case than it did in Burns.
¶ 43        The State also argues that officers could rely in good faith on People v. Carodine, 374 Ill.
       App. 3d 16 (2007), to believe that the unlocked common area was not constitutionally
       protected. We now examine Carodine.
¶ 44        In Carodine, a surveillance officer observed a defendant remove a bag from a dryer vent
       protruding from the outside wall of an apartment building, remove an item from the bag, and
       hand the item to a person who gave money to the defendant. Carodine, 374 Ill. App. 3d at
       18-19. A few minutes later, the officer recovered a bag from the vent that contained cocaine
       and heroin. Carodine, 374 Ill. App. 3d at 19. On appeal, the defendant argued that the trial
       court erred by denying his motion to suppress the narcotics retrieved by police from the dryer
       vent that led from the inside of his apartment to the exterior wall of the building. Carodine,
374 Ill. App. 3d at 21. The appellate court held that no search occurred because the defendant
       did not have an objective expectation of privacy in the vent that led from inside his apartment
       to the common-area exterior wall of the apartment building. Carodine, 374 Ill. App. 3d at 24.
       The court reasoned that “the dryer vent was located in a common area where other tenants of
       the building, the landlord, delivery persons, door-to-door salesmen and other members of the
       public had access.” Carodine, 374 Ill. App. 3d at 24. We agree with defendant that the facts
       and holding in Carodine are insufficiently analogous to offer any value to the analysis of the
       case at hand. Most notably, Carodine involved the exterior wall of an apartment building; it
       did not involve a drug-dog sniff at the threshold to the door of an apartment.
¶ 45        We also agree with defendant that the Illinois case most on point at the time of the
       warrantless search in this case was the Fourth District Appellate Court opinion in People v.
       Burns, 2015 IL App (4th) 140006. The appellate court’s holding in Burns, later affirmed by
       this court, was that the warrantless dog sniff of the common-area landing outside of an
       apartment door was an illegal search under the fourth amendment. The only difference
       between the facts in Burns and the facts here is that the exterior door to the apartment
       building in Burns was locked. The State does not cite any binding appellate decision, state or
       federal, that was available at the time of the search, specifically authorizing the warrantless
       use of a drug-detection dog at the threshold of an apartment door or any other home.
¶ 46        The State also cites a Seventh Circuit Court of Appeals case as binding precedent in
       Illinois absent contrary state authority. See United States v. Brock, 417 F.3d 692 (7th Cir.
       2005), abrogation recognized by United States v. Gutierrez, 760 F.3d 750 (7th Cir. 2014). In
       Brock, officers performed a dog sniff outside the locked door of the defendant’s bedroom.
       The Seventh Circuit Court of Appeals affirmed the denial of the defendant’s motion to
       suppress. Brock, 417 F.3d at 697. The court relied on Supreme Court decisions holding that a
       drug-dog sniff does not constitute a search for fourth amendment purposes because it reveals


                                                  - 11 -
       only the presence or absence of narcotics and therefore implicates no legitimate privacy
       interest. Brock, 417 F.3d at 695.
¶ 47       There are two problems with the State’s reliance on Brock. First, critical to Brock’s
       holding was that the dog sniff in the case was not a fourth amendment search because police
       were lawfully present inside the common areas of the residence with the consent of the
       defendant’s roommate. Brock, 417 F.3d at 697. Second, Brock is no longer good law, and its
       abrogation has been recognized after the 2013 decision in Jardines. See Gutierrez, 760 F.3d
       at 755-56 (“Brock is no longer good law; Jardines expressly held that a drug-dog’s sniff on
       the curtilage is a Fourth Amendment search for which a warrant is typically required.”).
       Jardines was decided two years before the dog sniff in this case, and Brock had already been
       recognized as abrogated. Accordingly, the State’s reliance on Brock is misplaced.
¶ 48       The State also cites federal cases holding that there was no reasonable expectation of
       privacy in apartment building common areas. United States v Correa, 653 F.3d 187 (3d Cir.
       2011); United States v. Scott, 610 F.3d 1009 (8th Cir. 2010); United States v. Dillard, 438
F.3d 675 (6th Cir. 2006); United States v. Miravalles, 280 F.3d 1328 (11th Cir. 2002); United
       States v. Taylor, 248 F.3d 506 (6th Cir. 2001); United States v. Nohara, 3 F.3d 1239 (9th Cir.
       1993); United States v. Concepcion, 942 F.2d 1170 (7th Cir. 1991); United States v.
       Barrios-Moriera, 872 F.2d 12 (2d Cir. 1989), abrogated on other grounds by Horton v.
       California, 496 U.S. 128, 130 (1990); United States v. Eisler, 567 F.2d 814 (8th Cir. 1977).
       The State argues that, given this legal landscape, the officers here would have had no reason
       to suspect that their conduct was wrongful under the circumstances. This court has already
       rejected the State’s “legal landscape” argument in Burns. Burns, 2016 IL 118973, ¶ 67.
       Significantly, all of these cases were pre-Jardines, and many of these cases had already been
       called into doubt as no longer good law after Jardines. Indeed, Jardines was decided two
       years before the dog sniff of defendant’s threshold in this case.
¶ 49       For these reasons, we hold that the good-faith exception to the exclusionary rule is not
       applicable.

¶ 50                                         CONCLUSION
¶ 51       We hold that the warrantless use of a drug-detection dog at the threshold of defendant’s
       apartment door violated his rights under the fourth amendment to the United States
       Constitution. U.S. Const., amend. IV. We also conclude that the good-faith exception to the
       exclusionary rule does not apply. We affirm the judgment of the appellate court and affirm
       the trial court’s judgment granting defendant’s motion to suppress.

¶ 52      Affirmed.

¶ 53       CHIEF JUSTICE KARMEIER, dissenting:
¶ 54       I join in Justice Thomas’s dissent—as I did in People v. Burns, 2016 IL 118973—and I
       write separately only to add a few observations of my own and reiterate some points he made
       in Burns.3 Early on, the majority recognizes that “our legal analysis on a motion to suppress
       is heavily dependent on the specific facts of each case” (supra ¶ 9); however, the majority

          3
           See Burns, 2016 IL 118973, ¶¶ 103, 113, 121, 125 (Thomas, J., dissenting, joined by Karmeier, J.)

                                                    - 12 -
       then readily takes statements the Supreme Court made in the context of true “curtilage” cases
       and plugs them into an analysis of a much different property interest, purporting to
       distinguish this court’s opinion in People v. Smith, 152 Ill. 2d 229 (1992). In that regard, the
       majority employs a suspiciously evolving distinction of Smith, which addressed reasonable
       expectations of privacy in similar circumstances but reached a different result. However,
       even if we were to assume that Smith is no longer good law after Jardines—as the majority
       suggests—it is to me inconceivable that the majority can say Smith is irrelevant—along with
       all the other cases cited by Justice Thomas in Burns—for purposes of applying the good-faith
       exception to the exclusionary rule.
¶ 55        First, I do not believe that the majority’s analytical overlay of the Supreme Court’s
       decision in Collins v. Virginia, 584 U.S. ___, 138 S. Ct. 1663 (2018), adds anything to the
       majority’s recycled analysis from Burns. Collins does not advance the majority’s cause.
       Though I understand the majority’s desire to impose some form of residential egalitarianism
       in this context, precedent simply does not support it—at least not the Supreme Court’s
       property-based dispositions in Jardines and Collins. There are very real differences in the
       facts, the reasonable expectations of privacy, and the property interests involved. Collins is
       still a traditional curtilage case, like Jardines. In Collins, the police deviated from the public
       thoroughfare and went through the close of defendant’s private property and onto his
       driveway, to search a motorcycle located in what was characterized as a “driveway
       enclosure,” an area that the Supreme Court described as adjacent to the home, “ ‘ “to which
       the activity of the home life extends.” ’ ” Collins, 584 U.S. at ___, 138 S. Ct. at 1671
       (quoting People v. Jardines, 569 U.S. 1, 7 (2013), quoting Oliver v. United States, 466 U.S.
170, 182 n.12 (1984)).
¶ 56        In reaching its result in this case, the majority alternately claims that “[t]he common-area
       hallway immediately outside of defendant’s apartment door is curtilage” and “the threshold
       of defendant’s apartment door constitutes ‘ “an area adjacent to the home and ‘to which the
       activity of home life extends’ ” and so is properly considered curtilage.’ ” (Emphasis added.)
       Supra ¶¶ 25, 32 (quoting Collins, 584 U.S. at ___, 138 S. Ct. at 1671, quoting Jardines, 569
U.S. at 6-7, quoting Oliver, 466 U.S. at 182 n.12). The absurdity of the majority’s claim is
       highlighted by the dissenting appellate justice in this case:
                 “No portion of the third-floor hallway is enclosed. Defendant was not using the area
                 outside his doorway for any private purpose such as for a sitting or reception area for
                 himself or his guests. Nothing other than the thickness of defendant’s locked
                 apartment door separated defendant’s private area from the publicly-accessible
                 hallway. Defendant did not position any item to cause the general public to detour
                 around the threshold of his locked door. Lastly, and importantly, defendant took no
                 steps to protect the exterior of his apartment door from the view or observations of
                 people lawfully travelling back and forth throughout the unlocked apartment
                 building.” 2017 IL App (3d) 160457, ¶ 36 (Wright, J., dissenting).
¶ 57        The majority likens the common hallway of this unlocked apartment building to the
       private porch of Jardines and the private driveway of Collins, both of which were within the
       perimeter, or close, of the residential property those defendants actually occupied.4 This

           The Supreme Court, in Jardines, made clear that it was intrusion onto Jardines’s property that
           4

       formed the basis for the Court’s decision: “[W]e need not decide whether the officers’ investigation of

                                                     - 13 -
       defendant had no such interest in the common hallway of the multistory apartment building
       in which he was one of many tenants. It was not his property. He did not own the hallway, or
       have an exclusive right of control, nor any semblance of habitation there. Certainly, his
       family life did not extend there. 5 Would we envision family dinners in the hallway?
       Gardening? Recreation? Perhaps drinks with friends? Of course not. What aspects of family
       life are we talking about? Clearly, the hallway is not “an area adjacent to the home *** to
       which the activity of home life extends.” When we employ the property-based approach of
       Jardines and Collins—as opposed to a privacy-based analysis—we have to live with the
       strictures of the former; we have to accept the limitations of the property right at issue.
¶ 58       The hallway is simply a publicly accessible means of ingress or egress for defendant, all
       the other residents, and anyone else who cares to come or go through the building’s unlocked
       doors. The owner of the building evinced no intent to prohibit anyone from entering. The
       exterior doors leading into the apartment building’s common-area hallways were not locked,
       and there was no lock, passcard, entry system, or anything whatsoever on the closed exterior
       doors of the apartment building that would prevent any person off the street from entering
       into the common-area hallways of the building. Officer Genisio walked through those
       publicly accessible, common hallways. He was where he had a right to be. He never invaded
       defendant’s living space, nor did he encroach upon property we would recognize as
       defendant’s, owned or leased. In short, he did not violate defendant’s “curtilage,” the
       dimensions of which the majority would be hard-pressed to fully define. Is this
       “threshold-curtilage” a matter of inches in front of defendant’s apartment door? Is that “an
       area adjacent to the home *** to which the activity of home life extends?” If more, how far
       does it extend? Do other residents traverse and violate defendant’s curtilage when they pass
       his apartment door while going about their daily activities? Does this “curtilage” include the
       entirety of the third-floor hallway? Perhaps it encompasses all the hallways of the unlocked
       apartment building. Who knows?
¶ 59       If “[t]he common-area hallway immediately outside of [a] defendant’s apartment door is
       curtilage,” (emphasis added) as the majority at one point states, then the officers in Smith
       were clearly in it when they sought to overhear a conversation in that defendant’s apartment.
       However, in that case, this court held “no fourth amendment ‘search’ can be said to have
       occurred because defendant did not have a reasonable expectation of privacy in his
       conversation.”6 Smith, 152 Ill. 2d at 245. Among the factors this court found pertinent to its


       Jardines’ home violated his expectation of privacy under Katz. One virtue of the Fourth Amendment’s
       property-rights baseline is that it keeps easy cases easy. That the officers learned what they learned only
       by physically intruding on Jardines’ property to gather evidence is enough to establish that a search
       occurred.” Jardines, 569 U.S. at 11.
            5
              In short, there was no “ ‘physical intrusion of a constitutionally protected area’ ” as required by the
       Supreme Court in Jardines. See Jardines, 569 U.S. at 5 (quoting United States v. Knotts, 460 U.S. 276,
       286 (1983) (Brennan, J., concurring in the judgment, joined by Marshall, J.)).
            6
              The court cited, with implied approval, this court’s decision in People v. Wright, 41 Ill. 2d 170
       (1968), where the court upheld admission of evidence developed by means of an officer’s
       eavesdropping into a private residence through an open window. The officer watched and listened
       through a rear window of an apartment from a Chicago Transit Authority right-of-way only one to three
       feet from the building.

                                                        - 14 -
       pronouncement on defendant’s expectations of privacy, the court listed the following: (1) the
       area where the officers overheard defendant’s conversation was a common area—and the
       court cited authority holding that expectations of privacy are diminished in the common
       areas of an apartment building; (2) “the area where the officers were standing when they
       overheard the conversation was unlocked”; (3) defendant’s voice was raised; and (4) “the
       officers used no artificial means to enhance their ability to hear defendant’s conversation, nor
       did they enter an area where they had no legal right to be.” (Emphases added.) Smith, 152
Ill. 2d at 246.
¶ 60        As I read Smith, the fact that the officers were in the common area of an “unlocked”
       apartment building mattered. The Burns majority also appeared to think that was a distinction
       supporting the decision in that case: “Contrary to the State’s assertion, Smith did not hold that
       tenants have no expectation of privacy in common areas of locked apartment buildings.
       Rather, Smith concerned an individual’s reasonable expectation of privacy in things
       overheard by the police while standing in a common area of an unlocked apartment building.
       Consequently, Smith does not support the State’s position.” (Emphases added.) Burns, 2016
IL 118973, ¶ 58. In its analysis, the Burns majority referred to the “locked” door of the
       apartment building multiple times. It was clearly an essential part of the disposition. Now,
       the majority’s distinction of Smith appears to be evolving as the need arises, as can be seen in
       the majority’s statement in this case: “Contrary to the State’s assertion, Smith did not hold
       that tenants have no expectation of privacy in common areas of either locked or unlocked
       apartment buildings.” (Emphasis added.) Supra ¶ 42.
¶ 61        This court’s decision in Smith, considered in conjunction with the principles the Supreme
       Court espoused in Illinois v. Caballes, 543 U.S. 405 (2005), would appear to validate the
       officer’s activities in this case. In Caballes, the Supreme Court stated:
                    “Official conduct that does not ‘compromise any legitimate interest in privacy’ is
                not a search subject to the Fourth Amendment. [United States v. Jacobsen, 466 U.S.
109, 123 (1984)]. We have held that any interest in possessing contraband cannot be
                deemed ‘legitimate,’ and thus, governmental conduct that only reveals the possession
                of contraband ‘compromises no legitimate privacy interest.’ Ibid. This is because the
                expectation ‘that certain facts will not come to the attention of the authorities’ is not
                the same as an interest *** in ‘privacy that society is prepared to consider
                reasonable.’ Id., at 122 (punctuation omitted). In United States v. Place, 462 U.S.
696 (1983), we treated a canine sniff by a well-trained narcotics-detection dog as
                ‘sui generis’ because it ‘discloses only the presence or absence of narcotics, a
                contraband item.’ Id., at 707; [citation].” (Emphasis in original.) Caballes, 543 U.S. at
                408-09.
       While one might argue those statements were intended to apply only to traffic stops, the
       Court’s need to distinguish its decision in Kyllo v. United States, 533 U.S. 27 (2001), which
       addressed, inter alia, the expectations of privacy in a residence, suggests otherwise. In Kyllo,
       the Court had held that the use of a thermal-imaging device to detect the growth of marijuana
       in a home constituted an unlawful search. In Caballes, the Court could have distinguished
       Kyllo, principally upon the different privacy interests recognized in automobiles and
       homes—however, that is not the “critical” distinction the Court cited:



                                                   - 15 -
               “Critical to that decision was the fact that the device was capable of detecting lawful
               activity—in that case, intimate details in a home, such as ‘at what hour each night the
               lady of the house takes her daily sauna and bath.’ Id., at 38. The legitimate
               expectation that information about perfectly lawful activity will remain private is
               categorically distinguishable from respondent’s hopes or expectations concerning the
               nondetection of contraband in the trunk of his car. A dog sniff conducted during a
               concededly lawful traffic stop that reveals no information other than the location of a
               substance that no individual has any right to possess does not violate the Fourth
               Amendment.” Caballes, 543 U.S. at 409-10.
       The bottom line is this is not a curtilage case. Smith and Caballes provide the controlling
       authority.
¶ 62       However, for the sake of argument, let us suppose the officer did unwittingly violate this
       newly devised minicurtilage, wherever it might be. What about the good-faith exception to
       the exclusionary rule? If the officer did not believe the common hallway of an unlocked
       apartment building qualified as the “curtilage” of a specific apartment, then he would have
       no reason to believe that the Supreme Court’s property-based decision in Jardines changed
       the settled authority of Smith and a number of federal decisions, which were based upon
       reasonable expectations of privacy and held that there was no such expectation in the
       common hallway of an unlocked apartment building. See Burns, 2016 IL 118973, ¶¶ 103,
       113, 121, 125 (Thomas, J., dissenting, joined by Karmeier, J.) Those authorities, considered
       in conjunction with Caballes, establish that defendant had no reasonable expectation of
       privacy in the common hallway of an unlocked apartment building and he further had no
       expectation of privacy with respect to the contraband in his apartment.
¶ 63       The appellate court’s decision in Burns (People v. Burns, 2015 IL App (4th) 140006)
       could not trump this court’s decision in Smith and the United States Supreme Court’s
       decision in Caballes. Those cases provided the governing principles at the time the officer
       acted. And we should be fair in our appraisal of the officer’s conduct. As this court
       recognized in People v. LeFlore, 2015 IL 116799, ¶ 24, “exclusion [of evidence] is invoked
       only where police conduct is both ‘sufficiently deliberate’ that deterrence is effective and
       ‘sufficiently culpable’ that deterrence outweighs the cost of suppression.” 7 Given the
       prevailing supreme court authority at the time the officer acted, his conduct does not qualify
       as “culpable.” In the end, when the members of this court, and those of the appellate panel,
       cannot agree whether this area qualifies for protection as “curtilage” or warrants an
       expectation of privacy, can we expect police officers to appreciate such nuanced distinctions,
       so that they would recognize that Jardines changed the law in this context? We should only
       expect of them “good faith,” not scholarly discernment.
¶ 64       For the foregoing reasons, I respectfully dissent.

¶ 65      JUSTICE THOMAS, dissenting:
¶ 66      The issue in this case is whether the police conducted an illegal search by using a
       drug-sniffing dog in the unlocked common-area hallway outside of defendant’s apartment

          7
           Noticeably absent in the majority’s opinion here is the extended discussion of LeFlore that the
       majority saw fit to include in Burns. See Burns, 2016 IL 118973, ¶¶ 49-52.

                                                   - 16 -
       door. In People v. Burns, 2016 IL 118973, I concluded that the police’s use of a drug-sniffing
       dog in the locked common-area hallway outside of the defendant’s door was perfectly legal
       and did not violate the fourth amendment because (1) the concept of curtilage has no
       application to the common areas of multiple-unit structures and (2) there is no reasonable
       expectation of privacy in the common areas of an apartment building. Id. ¶ 103 (Thomas, J.,
       dissenting, joined by Karmeier, J.). My reasons for reaching this conclusion are set forth fully
       in my Burns dissent, and I need not repeat them here. For present purposes, it is sufficient to
       say that, for the very same reasons I concluded that the use of a drug-sniffing dog in a locked
       common-area hallway raises no fourth amendment concerns, I likewise conclude that the use
       of a drug-sniffing dog in an unlocked common-area hallway raises no fourth amendment
       concerns. Accordingly, I respectfully dissent.
¶ 67       CHIEF JUSTICE KARMEIER joins in this dissent.




                                                  - 17 -